NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 3, 2010*
                                  Decided March 4, 2010

                                           Before

                         JOEL M. FLAUM, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

No. 09-3277

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Eastern District of Wisconsin.

       v.                                       No. 06-CR-332

DONALD RAY YOUNG,                               Charles N. Clevert, Jr.,
    Defendant-Appellant.                        Chief Judge.




                                         ORDER

      In this criminal case, Donald Ray Young appeals from a district court order that
granted a government motion to reduce his sentence for substantial assistance, see FED. R.



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2)(B).
No. 09-3277                                                                              Page 2

C RIM. P. 35(b)(2), and argues that district court erred by refusing to consider the disparity
between crack and powder cocaine sentences. We affirm.

       Young pleaded guilty in 2007 to knowing and intentional distribution of 50 or more
grams of crack cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(A), and was sentenced to ten years’
imprisonment followed by 5 years’ supervised release. In May 2009, the government filed a
motion to reduce Young’s sentence based on his substantial assistance to the government.
At the hearing, Young argued that the court should also consider the disparity between
crack and powder cocaine sentences. The district court stated that it could not consider the
disparity. It granted the government's motion and reduced Young’s sentence by 20
months.

       We have recently addressed the matter in United States v. Shelby, 584 F.3d 743, 749-50
(7th Cir. 2009), which held that, once district courts decide to grant a Rule 35(b)(2)
substantial-assistance motion, they may not then consider the factors articulated in 18
U.S.C. § 3553(a), including any disparity between crack and powder cocaine sentences.
Young urges us to reconsider the matter, but concedes that Shelby controls. We recently
denied rehearing and rehearing en banc in Shelby, and Young offers no argument not
considered in that case. We therefore AFFIRM the district court’s order.